Title: To George Washington from Henry Knox, 29 May 1787
From: Knox, Henry
To: Washington, George



My dear Sir
New York 29 May 1787

I enclose you a letter from Don Diego de Gardoqui, which he transmitted to me by the post to Philadelphia after my departure, and which I received by the return post.
I was happy on my return to find my daughter Lucys eye so much better, as to remove all fears of being obliged to apply the surgeons instruments to it.
As you will have states sufficient to proceed to business, we hope to hear by the post of this day that you are completely organized—Mr Peirce, & Mr Houston from Georgia set off from this place for Philadelphia yesterday. Mr Sherman & Doctor Johnson will be in Philadelphia in the course of the week. I have not heard any thing from New Hampshire, but I am persuaded, from circumstances, that the delegates from that state will be with you by the 10th of June. I am indeed happy that the convention will be so full, as to feel a confidence that they represent the great majority of the people of the United States.

The grumblings in Massachusetts still continue and the insurgents on the border appear to be collecting with hostile intentions⟨.⟩ There can be no doubt that a trifling success on their part, and a prospect of subsistence woud induce great numbers to join their Standard. events are fast ripening to birth—anarchy threatens—a few hains being spung we shall find ourselves without system or government—so impressed is my mind with the evils about to happen, which will naturally arise from the construction and imbecillities of the States & general constitutions of this country, that I have no hope of a free government but from the convention—If that fails us we shall find ourselves afloat on an ocean of uncertainty, uncertain as to the shore on which we shall land but most certain as to the storms we shall have to encounter.
I hope to be able so to arrange my business as to accompany Mrs Knox to Trenton in the course of next week, and thence to Philadelphia for a few days, at which some public business requires me to be present.
I have received a letter from the Isle of France from Colonel Fleuri, who requests his most affectionate respects to be transmitted to you—He is second in the command of the troops in the Isles of France and Bourbon. I am my dear Sir with the highest respect and affection Your most Obedient humble Servant

H. Knox

